

Exhibit 10.5a






MATTHEWS INTERNATIONAL CORPORATION


1992 STOCK INCENTIVE PLAN
(as amended through November 15, 2005)




The purposes of the 1992 Stock Incentive Plan (as amended, the "Plan") are to
encourage eligible employees of Matthews International Corporation (the
"Corporation") and its Subsidiaries to increase their efforts to make the
Corporation and each Subsidiary more successful, to provide an additional
inducement for such employees to remain with the Corporation or a Subsidiary, to
reward such employees by providing an opportunity to acquire shares of the Class
A Common Stock, par value $1.00 per share, of the Corporation (the "Class A
Common Stock") and the Class B Common Stock, par value $1.00 per share, of the
Corporation (the "Class B Common Stock") on favorable terms and to provide a
means through which the Corporation may attract able persons to enter the employ
of the Corporation or one of its Subsidiaries. As used herein, except where the
context otherwise so requires, the term "Common Stock" shall mean both the Class
A Common Stock and the Class B Common Stock. For the purposes of the Plan, the
term "Subsidiary" means any corporation in an unbroken chain of corporations
beginning with the Corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing at least fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in the chain.




SECTION 1


Administration


The Plan shall be administered by a Committee (the "Committee") appointed by the
Board of Directors of the Corporation (the "Board") and consisting of not less
than two members of the Board, who, at the time of their appointment to the
Committee and at all times during their service as members of the Committee, are
(i) "Non-Employee Directors" as then defined under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the "1934 Act"), or any successor
rule, and (ii) "outside directors" under Section 162(m)(4)(C) of the Internal
Revenue Code of 1986 (the "Code"), or any successor provision.


The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan.


  The Committee shall keep records of action taken at its meetings. A majority
of the Committee shall constitute a quorum at any meeting and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by all members of the Committee, shall be the acts of
the Committee.




SECTION 2


Eligibility


Those employees of the Corporation or any Subsidiary (including, but not limited
to, covered employees as defined in Section 162(m)(3) of the Code, or any
successor provision) who share responsibility for the management, growth or
protection of the business of the Corporation or any Subsidiary shall be
eligible to be granted stock options (with or without cash payment rights) and
to receive restricted share awards as described herein.


Subject to the provisions of the Plan, the Committee shall have full and final
authority, in its discretion, to grant stock options (with or without cash
payment rights) and to award restricted shares as described herein, to determine
whether Class A Common Stock or Class B Common Stock shall be issued, and to
determine the employees to whom any such grant or award shall be made and the
number of shares to be covered thereby. In determining the eligibility of any
employee, as well as in determining the number of shares covered by each grant
of a stock option or award of restricted shares and whether cash payment rights
shall be granted in conjunction with a stock option, the Committee shall
consider the position and the responsibilities of the employee being considered,
the nature and value to the Corporation or a Subsidiary of his or her services,
his or her present and/or potential contribution to the success of the
Corporation or a Subsidiary and such other factors as the Committee may deem
relevant.




SECTION 3


Shares Available under the Plan


The maximum aggregate number of shares of the Common Stock for which grants of
stock options or awards of restricted shares may be made under the Plan on any
given date shall be equal to 15% of the then aggregate issued and outstanding
shares of the Common Stock (not including treasury shares, but including
outstanding restricted shares), less the aggregate number of (i) all outstanding
stock options granted at any time under the Plan since the initial date of
adoption of the Plan, which remain unexercised and outstanding (and which have
not expired) as of such date and (ii) all restricted shares granted at any time
under the Plan which have not yet vested or been forfeited to the Corporation
pursuant to their terms as of such date, subject to adjustment and substitution
as set forth in Section 8, and shares of the Common Stock may be issued with
respect to any such grants or awards, provided that the Corporation has
authorized but unissued shares which are reserved at the time of any such grant
or award and are available and unissued at the time of any such issuance equal
to or greater than the number of shares to be so issued. Stated differently, as
any outstanding stock options granted under the Plan are either exercised,
cancelled, terminated or expire for any reason without being exercised, or any
restricted shares granted under the Plan are either vested (all restrictions
lapse) or forfeited for any reason, the number of shares subject or related to
such stock options or restricted shares shall again be available for grant or
award under the Plan.


Notwithstanding the immediately prior paragraph, the maximum aggregate number of
shares of the Common Stock which may be issued and as to which grants of
incentive stock options or awards of restricted shares may be made under the
Plan is 2,400,000 shares and 500,000 shares, respectively, subject to adjustment
and substitution as set forth in Section 8. If any such incentive stock option
granted under the Plan and counted against such sub-limit is cancelled by mutual
consent or terminates or expires for any reason without having been exercised,
the number of shares subject thereto shall again be available for purposes of
granting incentive stock options under the Plan. If any shares of the Common
Stock are forfeited to the Corporation pursuant to the restrictions applicable
to restricted shares awarded under the Plan and counted against such sub-limit,
the number of shares so forfeited shall again be available for purposes of
awarding restricted shares under the Plan.


To the extent that the Corporation has such shares available to it and can issue
such shares without violating any law or regulation, including without
limitation the By-laws of the National Association of Securities Dealers, Inc.
concerning disenfranchisement of shareholders, the Corporation will reserve for
issuance upon the grant of any option and issue when such option is exercised
and will issue upon the award of restricted shares Class B Common Stock of the
Corporation. To the extent Class B Common Stock is not available for reservation
at the time of grant or issuance at the time of award, the Corporation retains
the right to reserve for issuance and to issue Class A Common Stock and not
Class B Common Stock. The shares which may be issued under the Plan may be
either authorized but unissued shares or shares previously issued and thereafter
acquired by the Corporation or partly each, as shall be determined from time to
time by the Board.




SECTION 4


Grant of Stock Options and Cash Payment Rights
and Awards of Restricted Shares


The Committee shall have authority, in its discretion, (a) to grant "incentive
stock options" pursuant to Section 422 of the Code, to grant "nonstatutory stock
options" (i.e., stock options which do not qualify under Sections 422 or 423 of
the Code) or to grant both types of stock options (but not in tandem) and (b) to
award restricted shares. The Committee also shall have the authority, in its
discretion, to grant cash payment rights in conjunction with nonstatutory stock
options with the effect provided in Section 5(D). Cash payment rights may not be
granted in conjunction with incentive stock options. Cash payment rights granted
in conjunction with a nonstatutory stock option may be granted either at the
time the stock option is granted or at any time thereafter during the term of
the stock option.


The maximum number of shares as to which stock options may be granted and as to
which shares may be awarded under the Plan to any one employee in any one
calendar year is 250,000 shares, subject to adjustment and substitution as set
forth in Section 8. For the purposes of this limitation, any adjustment or
substitution made pursuant to Section 8 in a calendar year with respect to the
maximum number of shares set forth in the preceding sentence shall also be made
with respect to any shares subject to stock options or share awards previously
granted under the Plan to such employee in the same calendar year.


  Notwithstanding any other provision contained in the Plan or in any stock
option agreement or an amendment thereto, but subject to the possible exercise
of the Committee's discretion contemplated in the last sentence of this Section
4, the aggregate fair market value, determined as provided in Section 5(H) on
the date of grant of incentive stock options, of the shares with respect to
which such incentive stock options are exercisable for the first time by an
employee during any calendar year under all plans of the corporation employing
such employee, any parent or subsidiary corporation of such corporation and any
predecessor corporation of any such corporation shall not exceed $100,000. If
the date on which one or more incentive stock options could first be exercised
would be accelerated pursuant to any provision of the Plan or any stock option
agreement or an amendment thereto, and the acceleration of such exercise date
would result in a violation of the $100,000 restriction set forth in the
preceding sentence, then, notwithstanding any such provision, but subject to the
provisions of the next succeeding sentence, the exercise dates of such incentive
stock options shall be accelerated only to the extent, if any, that does not
result in a violation of such restriction and, in such event, the exercise dates
of the incentive stock options with the lowest option prices shall be
accelerated to the earliest such dates. The Committee may, in its discretion,
authorize the acceleration of the exercise date of one or more incentive stock
options even if such acceleration would violate the $100,000 restriction set
forth in the first sentence of this paragraph and even if one or more such
incentive stock options are thereby converted in whole or in part to
nonstatutory stock options.


SECTION 5


Terms and Conditions of Stock Options
and Cash Payment Rights


Stock options and cash payment rights granted under the Plan shall be subject to
the following terms and conditions:


(A) The purchase price at which each stock option may be exercised (the "option
price") shall be such price as the Committee, in its discretion, shall determine
but shall not be less than one hundred percent (100%) of the fair market value
per share of the Common Stock covered by the stock option on the date of grant,
except that in the case of an incentive stock option granted to an employee who,
immediately prior to such grant, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the
Corporation or any Subsidiary (a "Ten Percent Employee"), the option price shall
not be less than one hundred ten percent (110%) of such fair market value on the
date of grant. For purposes of this Section 5(A), the fair market value of the
Common Stock shall be determined as provided in Section 5(H). For purposes of
this Section 5(A), an individual (i) shall be considered as owning not only
shares of stock owned individually but also all shares of stock that are at the
time owned, directly or indirectly, by or for the spouse, ancestors, lineal
descendants and brothers and sisters (whether by the whole or half blood) of
such individual and (ii) shall be considered as owning proportionately any
shares owned, directly or indirectly, by or for any corporation, partnership,
estate or trust in which such individual is a stockholder, partner or
beneficiary.


(B) The option price for each stock option shall be paid in full upon exercise
and shall be payable in cash in United States dollars (including check, bank
draft or money order), which may include cash forwarded through a broker or
other agent-sponsored exercise or financing program; provided, however, that in
lieu of such cash the person exercising the stock option may (if authorized by
the Committee at the time of grant in the case of an incentive stock option, or
at any time in the case of a nonstatutory stock option) pay the option price in
whole or in part by delivering to the Corporation shares of the Common Stock
having a fair market value on the date of exercise of the stock option,
determined as provided in Section 5(H), equal to the option price for the shares
being purchased; except that (i) any portion of the option price representing a
fraction of a share shall in any event be paid in cash and (ii) no shares of the
Common Stock which have been held for less than one year may be delivered in
payment of the option price of a stock option. If the person exercising a stock
option participates in a broker or other agent-sponsored exercise or financing
program, the Corporation will cooperate with all reasonable procedures of the
broker or other agent to permit participation by the person exercising the stock
option in the exercise or financing program. Notwithstanding any procedure of
the broker or other agent-sponsored exercise or financing program, if the option
price is paid in cash, the exercise of the stock option shall not be deemed to
occur and no shares of the Common Stock will be issued until the Corporation has
received full payment in cash (including check, bank draft or money order) for
the option price from the broker or other agent. The date of exercise of a stock
option shall be determined under procedures established by the Committee, and as
of the date of exercise the person exercising the stock option shall be
considered for all purposes to be the owner of the shares with respect to which
the stock option has been exercised. Payment of the option price with shares
shall not increase the number of shares of the Common Stock which may be issued
under the Plan as provided in Section 3.
 
(C) Unless the Committee, in its discretion, shall otherwise determine, stock
options shall be exercisable by a grantee during employment commencing on the
date of grant. Subject to the terms of Section 5(F) providing for earlier
termination of a stock option, no stock option shall be exercisable after the
expiration of ten years (five years in the case of an incentive stock option
granted to a Ten Percent Employee) from the date of grant. Unless the Committee,
in its discretion, shall otherwise determine, a stock option to the extent
exercisable at any time may be exercised in whole or in part.


(D) Cash payment rights granted in conjunction with a nonstatutory stock option
shall entitle the person who is entitled to exercise the stock option, upon
exercise of the stock option or any portion thereof, to receive cash from the
Corporation (in addition to the shares to be received upon exercise of the stock
option) equal to such percentage as the Committee, in its discretion, shall
determine not greater than one hundred percent (100%) of the excess of the fair
market value of a share of the Common Stock covered by the stock option on the
date of exercise of the stock option over the option price per share of the
stock option times the number of shares covered by the stock option, or portion
thereof, which is exercised. Payment of the cash provided for in this
Section 5(D) shall be made by the Corporation as soon as practicable after the
time the amount payable is determined. For purposes of this Section 5(D), the
fair market value of the Common Stock shall be determined as provided in
Section 5(H).


(E) Unless the Committee, in its discretion, shall otherwise determine in the
case of nonstatutory stock options, (i) no stock option shall be transferable by
the grantee otherwise than by Will, or if the grantee dies intestate, by the
laws of descent and distribution of the state of domicile of the grantee at the
time of death, and (ii) all stock options shall be exercisable during the
lifetime of the grantee only by the grantee.


(F) Unless the Committee, in its discretion, shall otherwise determine but
subject to the provisions of Section 4 in the case of incentive stock options:


(i) If the employment of a grantee who is not disabled within the meaning of
Section 422(c)(6) of the Code (a "Disabled Grantee") is voluntarily terminated
with the consent of the Corporation or a Subsidiary or a grantee retires under
any retirement plan of the Corporation or a Subsidiary, any then outstanding
incentive stock option held by such grantee shall be exercisable by the grantee
(but only to the extent exercisable by the grantee immediately prior to the
termination of employment) at any time prior to the expiration date of such
incentive stock option or within three months after the date of termination of
employment, whichever is the shorter period;
 
(ii) If the employment of a grantee who is not a Disabled Grantee is voluntarily
terminated with the consent of the Corporation or a Subsidiary or a grantee
retires under any retirement plan of the Corporation or a Subsidiary, any then
outstanding nonstatutory stock option held by such grantee shall be exercisable
by the grantee (but only to the extent exercisable by the grantee immediately
prior to the termination of employment) at any time prior to the expiration date
of such nonstatutory stock option or within one year after the date of
termination of employment, whichever is the shorter period;
 
(iii) If the employment of a grantee who is a Disabled Grantee is voluntarily
terminated with the consent of the Corporation or a Subsidiary, any then
outstanding stock option held by such grantee shall be exercisable in full
(whether or not so exercisable by the grantee immediately prior to the
termination of employment) by the grantee at any time prior to the expiration
date of such stock option or within one year after the date of termination of
employment, whichever is the shorter period;
 
(iv) Following the death of a grantee during employment, any outstanding stock
option held by the grantee at the time of death shall be exercisable in full
(whether or not so exercisable by the grantee immediately prior to the death of
the grantee) by the person entitled to do so under the Will of the grantee, or,
if the grantee shall fail to make testamentary disposition of the stock option
or shall die intestate, by the legal representative of the grantee at any time
prior to the expiration date of such stock option or within one year after the
date of death, whichever is the shorter period;
 
(v) Following the death of a grantee after termination of employment during a
period when a stock option is exercisable, any outstanding stock option held by
the grantee at the time of death shall be exercisable by such person entitled to
do so under the Will of the grantee or by such legal representative (but only to
the extent the stock option was exercisable by the grantee immediately prior to
the death of the grantee) at any time prior to the expiration date of such stock
option or within one year after the date of death, whichever is the shorter
period; and
 
(vi) Unless the exercise period of a stock option following termination of
employment has been extended as provided in Section 9(C), if the employment of a
grantee terminates for any reason other than voluntary termination with the
consent of the Corporation or a Subsidiary, retirement under any retirement plan
of the Corporation or a Subsidiary or death, all outstanding stock options held
by the grantee at the time of such termination of employment shall automatically
terminate.


Whether termination of employment is a voluntary termination with the consent of
the Corporation or a Subsidiary and whether a grantee is a Disabled Grantee
shall be determined in each case, in its discretion, by the Committee and any
such determination by the Committee shall be final and binding.


If a grantee of a stock option engages in the operation or management of a
business (whether as owner, partner, officer, director, employee or otherwise
and whether during or after termination of employment) which is in competition
with the Corporation or any of its Subsidiaries, the Committee may immediately
terminate all outstanding stock options held by the grantee; provided, however,
that this sentence shall not apply if the exercise period of a stock option
following termination of employment has been extended as provided in
Section 9(C). Whether a grantee has engaged in the operation or management of a
business which is in competition with the Corporation or any of its Subsidiaries
shall also be determined, in its discretion, by the Committee, and any such
determination by the Committee shall be final and binding.


(G) All stock options shall be confirmed by a written agreement or an amendment
thereto in a form prescribed by the Committee, in its discretion. Each agreement
or amendment thereto shall be executed on behalf of the Corporation by the Chief
Executive Officer (if other than the President), the President or any Vice
President and by the grantee. The agreement confirming a stock option shall
specify whether the stock option is an incentive stock option or a nonstatutory
stock option. The provisions of such agreements need not be identical.


(H) Fair market value of the Common Stock shall be the mean between the
following prices, as applicable, for the date as of which fair market value is
to be determined as quoted in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely upon):
(a) if the Common Stock is listed on the New York Stock Exchange, the highest
and lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date, (b) if the Common Stock is
not listed on such exchange, the highest and lowest sales prices per share of
Common Stock for such date on (or on any composite index including) the
principal United States securities exchange registered under the 1934 Act on
which the Common Stock is listed or (c) if the Common Stock is not listed on any
such exchange, the highest and lowest sales prices per share of the Common Stock
for such date on the National Association of Securities Dealers Automated
Quotations System or any successor system then in use ("NASDAQ"). If there are
no such sale price quotations for the date as of which fair market value is to
be determined but there are such sale price quotations within a reasonable
period both before and after such date, then fair market value shall be
determined by taking a weighted average of the means between the highest and
lowest sales prices per share of the Common Stock as so quoted on the nearest
date before and the nearest date after the date as of which fair market value is
to be determined. The average should be weighted inversely by the respective
numbers of trading days between the selling dates and the date as of which fair
market value is to be determined. If there are no such sale price quotations on
or within a reasonable period both before and after the date as of which fair
market value is to be determined, then fair market value of the Common Stock
shall be the mean between the bona fide bid and asked prices per share of Common
Stock as so quoted for such date on NASDAQ, or if none, the weighted average of
the means between such bona fide bid and asked prices on the nearest trading
date before and the nearest trading date after the date as of which fair market
value is to be determined, if both such dates are within a reasonable period.
The average is to be determined in the manner described above in this Section
5(H). If the fair market value of the Common Stock cannot be determined on the
basis previously set forth in this Section 5(H) on the date as of which fair
market value is to be determined, the Committee shall in good faith determine
the fair market value of the Common Stock on such date. Fair market value shall
be determined without regard to any restriction other than a restriction which,
by its terms, will never lapse.


Subject to the foregoing provisions of this Section and the other provisions of
the Plan, any stock option granted under the Plan may be exercised at such times
and in such amounts and be subject to such restrictions and other terms and
conditions, if any, as shall be determined, in its discretion, by the Committee
and set forth in the agreement referred to in Section 5(G) or an amendment
thereto.




SECTION 6


Terms and Conditions of
Restricted Share Awards


Restricted share awards shall be evidenced by a written agreement in a form
prescribed by the Committee, in its discretion, which shall set forth the number
of shares of the Common Stock awarded, the restrictions imposed thereon
(including, without limitation, restrictions on the right of the grantee to
sell, assign, transfer or encumber such shares while such shares are subject to
other restrictions imposed under this Section 6), the duration of such
restrictions, events (which may, in the discretion of the Committee, include
performance-based events) the occurrence of which would cause a forfeiture of
the restricted shares and such other terms and conditions as the Committee in
its discretion deems appropriate. Restricted share awards shall be effective
only upon execution of the applicable restricted share agreement on behalf of
the Corporation by the Chief Executive Officer (if other than the President),
the President or any Vice President, and by the awardee. The provisions of such
agreements need not be identical. Awards of restricted shares shall be effective
on the date determined, in its discretion, by the Committee.


Following a restricted share award and prior to the lapse or termination of the
applicable restrictions, the share certificates representing the restricted
shares shall be held by the Corporation in escrow together with related stock
powers in blank signed by the grantee. Except as provided in Section 8, the
Committee, in its discretion, may determine that dividends and other
distributions on the shares held in escrow shall not be paid to the awardee
until the lapse or termination of the applicable restrictions. Unless otherwise
provided, in its discretion, by the Committee, any such dividends or other
distributions shall not bear interest. Upon the lapse or termination of the
applicable restrictions (and not before such time), the share certificates
representing the restricted shares and unpaid dividends, if any, shall be
delivered to the awardee. From the date a restricted share award is effective,
the grantee shall be a shareholder with respect to all the shares represented by
the share certificates for the restricted shares and shall have all the rights
of a shareholder with respect to the restricted shares, including the right to
vote the restricted shares and to receive all dividends and other distributions
paid with respect to the restricted shares, subject only to the preceding
provisions of this paragraph and the other restrictions imposed by the
Committee.


If an awardee of restricted shares engages in the operation or management of a
business (whether as owner, partner, officer, director, employee or otherwise
and whether during or after termination of employment) which is in competition
with the Corporation or any of its Subsidiaries, the Committee may immediately
declare forfeited all restricted shares held by the awardee as to which the
restrictions have not yet lapsed. Whether an awardee has engaged in the
operation or management of a business which is in competition with the
Corporation or any of its Subsidiaries shall also be determined, in its
discretion, by the Committee, and any such determination by the Committee shall
be final and binding.


Neither this Section 6 nor any other provision of the Plan shall preclude an
awardee from transferring or assigning restricted shares to (i) the trustee of a
trust that is revocable by such awardee alone, both at the time of the transfer
or assignment and at all times thereafter prior to such awardee's death or
(ii) the trustee of any other trust to the extent approved in advance by the
Committee in writing. A transfer or assignment of restricted shares from such
trustee to any person other than such awardee shall be permitted only to the
extent approved in advance by the Committee in writing, and restricted shares
held by such trustee shall be subject to all of the conditions and restrictions
set forth in the Plan and in the applicable agreement as if such trustee were a
party to such agreement.


SECTION 7


Issuance of Shares


The obligation of the Corporation to issue shares of the Common Stock under the
Plan shall be subject to (i) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Corporation, (ii) the condition that
the shares shall have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange, if any, on which the shares of
Common Stock may then be listed and (iii) all other applicable laws,
regulations, rules and orders which may then be in effect.




SECTION 8


Adjustment and Substitution of Shares


If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, the number of shares of the Common Stock
then subject to any outstanding stock options, the maximum aggregate number of
shares as to which incentive stock options may be granted and as to which
restricted shares may be awarded under Section 3 of the Plan, and the maximum
number of shares as to which stock options may be granted and as to which shares
may be awarded to any employee under Section 4 of the Plan on the date fixed for
determining the stockholders entitled to receive such stock dividend or
distribution shall be adjusted by adding thereto the number of shares of the
Common Stock which would have been distributable thereon if such shares had been
outstanding on such date. Shares of Common Stock so distributed with respect to
any restricted shares held in escrow, shall also be held by the Corporation in
escrow and shall be subject to the same restrictions as are applicable to the
restricted shares on which they were distributed.


If the outstanding shares of the Common Stock shall be changed into or
exchangeable for a different number or kind of shares of stock or other
securities of the Corporation or another corporation, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation or otherwise, then there shall be substituted
for each share of the Common Stock subject to any then outstanding stock option,
for each share of the Common Stock set forth in the first sentence of Section 3
of the Plan, for the maximum aggregate number of shares as to which incentive
stock options may be granted and as to which restricted shares may be awarded
under Section 3 of the Plan, and for the maximum number of shares as to which
stock options may be granted and as to which shares may be awarded to any
employee under Section 4 of the Plan the number and kind of shares of stock or
other securities into which each outstanding share of the Common Stock shall be
so changed or for which each such share shall be exchangeable. Unless otherwise
determined by the Committee, in its discretion, any such stock or securities, as
well as any cash or other property, into or for which any restricted shares held
in escrow shall be changed or exchangeable in any such transaction, shall also
be held by the Corporation in escrow and shall be subject to the same
restrictions as are applicable to the restricted shares in respect of which such
stock, securities, cash or other property was issued or distributed.


In case of any adjustment or substitution as provided for in this Section 8, the
aggregate option price for all shares subject to each then outstanding stock
option prior to such adjustment or substitution shall be the aggregate option
price for all shares of stock or other securities (including any fraction) to
which such shares shall have been adjusted or which shall have been substituted
for such shares. Any new option price per share shall be carried to at least
three decimal places with the last decimal place rounded upwards to the nearest
whole number.


If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash or extraordinary distribution
to holders of the Common Stock, (i) the Committee shall make any adjustments to
any then outstanding stock option which it determines are equitably required to
prevent dilution or enlargement of the rights of grantees which would otherwise
result from any such transaction, and (ii) unless otherwise determined by the
Committee, in its discretion, any stock, securities, cash or other property
distributed with respect to any restricted shares held in escrow or for which
any restricted shares held in escrow shall be exchanged in any such transaction
shall also be held by the Corporation in escrow and shall be subject to the same
restrictions as are applicable to the restricted shares in respect of which such
stock, securities, cash or other property was distributed or exchanged.


No adjustment or substitution provided for in this Section 8 shall require the
Corporation to issue or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution. Owners of restricted shares held in
escrow shall be treated in the same manner as owners of Common Stock not held in
escrow with respect to fractional shares created by an adjustment or
substitution of shares, except that, unless otherwise determined by the
Committee, in its discretion, any cash or other property paid in lieu of a
fractional share shall be subject to restrictions similar to those applicable to
the restricted shares exchanged therefor.


If any such adjustment or substitution provided for in this Section 8 requires
the approval of shareholders in order to enable the Corporation to grant
incentive stock options or to comply with Section 162(m) of the Code, then no
such adjustment or substitution shall be made without the required shareholder
approval. Notwithstanding the foregoing, in the case of incentive stock options,
if the effect of any such adjustment or substitution would be to cause the stock
option to fail to continue to qualify as an incentive stock option or to cause a
modification, extension or renewal of such stock option within the meaning of
Section 424 of the Code, the Committee may determine that such adjustment or
substitution not be made but rather shall use reasonable efforts to effect such
other adjustment of each then outstanding stock option as the Committee, in its
discretion, shall deem equitable and which will not result in any
disqualification, modification, extension or renewal (within the meaning of
Section 424 of the Code) of such incentive stock option.


Except as provided in this Section 8, a grantee shall have no rights by reason
of any issue by the Corporation of stock of any class or securities convertible
into stock of any class, any subdivision or consolidation of shares of stock of
any class, the payment of any stock dividend or any other increase or decrease
in the number of shares of stock of any class.
 
SECTION 9


Additional Rights in Certain Events


(A) Definitions.


For purposes of this Section 9, the following terms shall have the following
meaning:


(1) The term "Person" shall be used as that term is used in Section 13(d) and
14(d) of the 1934 Act.


(2) "Beneficial Ownership" shall be determined as provided in Rule 13d-3 under
the 1934 Act as in effect on the effective date of the Plan.


(3) "Voting Shares" shall mean all securities of a company entitling the holders
thereof to vote in an annual election of Directors (without consideration of the
rights of any class of stock other than the Common Stock to elect Directors by a
separate class vote); and a specified percentage of "Voting Power" of a company
shall mean such number of the Voting Shares as shall enable the holders thereof
to cast such percentage of all the votes which could be cast in an annual
election of directors (without consideration of the rights of any class of stock
other than the Common Stock to elect Directors by a separate class vote).


(4) "Tender Offer" shall mean a tender offer or exchange offer to acquire
securities of the Corporation (other than such an offer made by the Corporation
or any Subsidiary), whether or not such offer is approved or opposed by the
Board.


(5) "Section 9 Event" shall mean the date upon which any of the following events
occurs:


(a) The Corporation acquires actual knowledge that any Person other than the
Corporation, a Subsidiary or any employee benefit plan(s) sponsored by the
Corporation has acquired the Beneficial Ownership, directly or indirectly, of
securities of the Corporation entitling such Person to 15% or more of the Voting
Power of the Corporation;
 
(b)(i) A Tender Offer is made to acquire securities of the Corporation entitling
the holders thereof to 20% or more of the Voting Power of the Corporation; or
(ii) Voting Shares are first purchased pursuant to any other Tender Offer;
 
(c) At any time less than 60% of the members of the Board of Directors shall be
individuals who were either (i) Directors on the effective date of the Plan or
(ii) individuals whose election, or nomination for election, was approved by a
vote (including a vote approving a merger or other agreement providing the
membership of such individuals on the Board of Directors) of at least two-thirds
of the Directors then still in office who were Directors on the effective date
of the Plan or who were so approved;


(d) The shareholders of the Corporation shall approve an agreement or plan
providing for the Corporation to be merged, consolidated or otherwise combined
with, or for all or substantially all its assets or stock to be acquired by,
another corporation, as a consequence of which the former shareholders of the
Corporation will own, immediately after such merger, consolidation, combination
or acquisition, less than a majority of the Voting Power of such surviving or
acquiring corporation or the parent thereof; or
 
(e) The shareholders of the Corporation shall approve any liquidation of all or
substantially all of the assets of the Corporation or any distribution to
security holders of assets of the Corporation having a value equal to 10% or
more of the total value of all the assets of the Corporation;


provided, however, that (i) if securities beneficially owned by a grantee are
included in determining the Beneficial Ownership of a Person referred to in
paragraph 5(a) or (ii) a grantee is required to be named pursuant Item 2 of the
Schedule 14D-1 (or any similar successor filing requirement) required to be
filed by the bidder making a Tender Offer referred to in paragraph 5(b), then no
Section 9 Event with respect to such grantee shall be deemed to have occurred by
reason of such event.


(B) Acceleration of the Exercise Date of Stock Options.


Subject to the provisions of Section 4 in the case of incentive stock options,
unless the agreement referred to in Section 5(G), or an amendment thereto, shall
otherwise provide, notwithstanding any other provision contained in the Plan, in
case any Section 9 Event occurs all outstanding stock options shall become
immediately and fully exercisable whether or not otherwise exercisable by their
terms.
 
(C) Extension of the Expiration Date of Stock Options.


Subject to the provisions of Section 4 in the case of incentive stock options,
unless the agreement referred to in Section 5(G), or an amendment thereto, shall
otherwise provide, notwithstanding any other provision contained in the Plan,
all stock options held by a grantee whose employment with the Corporation or a
Subsidiary terminates within one year of any Section 9 Event for any reason
other than voluntary termination with the consent of the Corporation or a
Subsidiary, retirement under any retirement plan of the Corporation or a
Subsidiary or death shall be exercisable for a period of three months from the
date of such termination of employment, but in no event after the expiration
date of the stock option.


(D) Lapse of Restrictions on Restricted Share Awards.


Unless the agreement referred to in Section 6, or an amendment thereto, shall
otherwise provide, notwithstanding any other provision contained in the Plan, if
any Section 9 Event occurs prior to the scheduled lapse of all restrictions
applicable to restricted share awards under the Plan, all such restrictions
shall lapse upon the occurrence of any such Section 9 Event regardless of the
scheduled lapse of such restrictions.


SECTION 10


Effect of the Plan on the Rights of Employees and Employer


Neither the adoption of the Plan nor any action of the Board or the Committee
pursuant to the Plan shall be deemed to give any employee any right to be
granted a stock option (with or without cash payment rights) or to be awarded
restricted shares under the Plan. Nothing in the Plan, in any stock option or
cash payment rights granted under the Plan, in any restricted share award under
the Plan or in any agreement providing for any of the foregoing or amendment
thereto shall confer any right to any employee to continue in the employ of the
Corporation or any Subsidiary or interfere in any way with the rights of the
Corporation or any Subsidiary to terminate the employment of any employee at any
time or adjust the compensation of any employee at any time.




SECTION 11


Amendment or Termination


The right to amend the Plan at any time and from time to time and the right to
terminate the Plan are hereby specifically reserved to the Board; provided that
no such amendment of the Plan shall, without shareholder approval (a) increase
the maximum aggregate number of shares for which grants of stock options or
awards of restricted shares may be made under the first sentence of Section 3 of
the Plan, (b) increase the maximum aggregate number of shares as to which
incentive stock options may be granted or as to which restricted shares may be
awarded under Section 3 of the Plan, (c) make any changes in the class of
employees eligible to receive options or awards under the Plan, (d) change the
maximum number of shares as to which stock options may be granted and as to
which shares may be awarded to any employee under Section 4 of the Plan,
(e) change the option price permitted under Section 5(A) of the Plan, or (f) be
made if shareholder approval of the amendment is at the time required for stock
options or restricted shares under the Plan to qualify for the exemption from
Section 16(b) of the 1934 Act provided by Rule 16b-3 or by the rules of the
NASDAQ National Market System or any stock exchange on which the Common Stock
may then be listed. No amendment or termination of the Plan shall, without the
written consent of the holder of a stock option, cash payment rights or
restricted shares theretofore granted or awarded under the Plan, adversely
affect the rights of such holder with respect thereto.




SECTION 12


Effective Date and Duration of Plan


The effective date and date of adoption of the Plan shall be May 8, 1992, the
date of adoption of the Plan by the Board, and the effective date of the
amendments to the Plan adopted by the Board on December 23, 1998 shall be
December 23, 1998, provided that such amendments are approved by a majority of
the votes cast at a meeting of shareholders duly called, convened and held on or
prior to December 22, 1999, at which a quorom representing a majority of the
outstanding voting stock of the Corporation is, either in person or by proxy,
present and voting on the Plan. No stock option granted under the Plan on or
after December 23, 1998 may be exercised until after such approval and any
restricted shares awarded under the Plan shall be forfeited to the Corporation
on December 22, 1999 if such approval has not been obtained on or prior to that
date; provided, that the foregoing shall not apply to stock options granted or
restricted shares awarded with shares which were available under the Plan prior
to the amendment of the Plan on December 23, 1998. No stock option or cash
payment rights may be granted and no restricted shares may be awarded under the
Plan subsequent to December 22, 2008.


